Name: Commission Regulation (EC) No 1111/2003 of 26 June 2003 amending Regulation (EC) No 2375/2002 opening and providing for the administration of a Community tariff quota for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92
 Type: Regulation
 Subject Matter: tariff policy;  trade;  cooperation policy;  international trade;  plant product
 Date Published: nan

 Avis juridique important|32003R1111Commission Regulation (EC) No 1111/2003 of 26 June 2003 amending Regulation (EC) No 2375/2002 opening and providing for the administration of a Community tariff quota for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92 Official Journal L 158 , 27/06/2003 P. 0021 - 0022Commission Regulation (EC) No 1111/2003of 26 June 2003amending Regulation (EC) No 2375/2002 opening and providing for the administration of a Community tariff quota for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2), and in particular Article 12(1) thereof,Having regard to Council Decision 2003/253/EC of 19 December 2002 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Canada pursuant to Article XXVIII of GATT 1994 for the modification of concessions with respect to cereals provided for in EC Schedule CXL annexed to the GATT 1994(3), and in particular Article 2 thereof,Having regard to Council Decision 2003/254/EC of 19 December 2002 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United States of America relating to the modification of concessions with respect to cereals provided for in EC Schedule CXL to the GATT 1994(4), and in particular Article 2 thereof,Whereas:(1) Commission Regulation (EC) No 2375/2002(5), as amended by Regulation (EC) No 531/2003(6), opens a tariff quota for the import of 2981600 tonnes of low and medium quality common wheat falling under CN code 1001 90 99. This tariff quota includes 572000 tonnes for imports originating in the United States of America and 38000 tonnes for imports originating in Canada.(2) In the first and second quarter of 2003 for imports under subquota III, that covers all third countries except the United States of America and Canada, there has been substantial interest from operators, leading to oversubscription. There have also been communication problems between the Commission and authorities in some Member States, leading to uncertainties about the actual quantities requested in the whole of the Community and to difficulties in checking availability within the quota. It is appropriate to clarify the obligations of Member States in this context.(3) The validity of import licences is currently regulated by Article 6(1) of Commission Regulation (EC) No 1162/95(7), as last amended by Regulation (EC) No 498/2003(8). In view of the uncertainty as to the validity of import licences, it is appropriate to insert an express provision in Regulation (EC) No 2375/2002 in order to ensure that the validity of import licences under the tariff-rate quota is not shorter than 45 days.(4) Regulation (EC) No 2375/2002 was initially adopted for a transitional period, from 1 January 2003 to 30 June 2003, pending the amendment of Regulation (EC) No 1766/92. Since the provisions of that Regulation have operated satisfactorily during the period concerned, it is appropriate to apply them on a permanent basis.(5) Regulation (EC) No 2375/2002 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2375/2002 is amended as follows:1. Article 5 is amended as follows:(a) In paragraph 1, the second subparagraph is replaced by the following:"Each licence application must be for a quantity that may not exceed the quantity available under the subquota for the import of the product concerned in the period concerned. Applicants may submit only one licence application in the Member State concerned."(b) Paragraph 2 is replaced by the following:"2. No later than 18.00 Brussels time on the day of lodging of licence applications, the competent authorities shall forward to the Commission by fax a notification in accordance with the model set out in the Annex and the total quantity resulting from the sum of all quantities indicated on the import licence applications. Notifications shall be made even where no applications have been lodged in a Member State. That information must be communicated separately from the information on other import licence applications for cereals.If Member States fail to send the notification of applications to the Commission within the prescribed time limits, the Commission shall consider that no applications were lodged in the Member State concerned."2. The following Article 6 is inserted:"Article 6Import licences shall be valid for 45 days from the day of issue. In accordance with Article 23(2) of Regulation (EC) No 1291/2000, the period of validity of the licence shall be calculated from the actual date of issue."3. The third paragraph of Article 12 is deleted.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) See page 1 of this Official Journal.(3) OJ L 95, 11.4.2003, p. 36.(4) OJ L 95, 11.4.2003, p. 40.(5) OJ L 358, 31.12.2002, p. 88.(6) OJ L 79, 26.3.2003, p. 3.(7) OJ L 117, 24.5.1995, p. 2.(8) OJ L 74, 20.3.2003, p. 15.